NIXON, District Judge.
The bill of complaint was filed in this case July 22, 1878, and a provisional injunction granted upon notice to the defendant, July 27, 1878. No appearance has been entered, or plea, answer or demurrer filed, by the defendant. The complainant neglected to enter the order in tlie rule book that the bill be taken pro con., as it was entitled to under the eighteenth equity rule. The case slept until the 24th of June, 1879, when the complainant took a rule upon the defendant to plead, answer, or demur to the bill within twenty days after service upon her or her solicitor of a copy of said order. It was served June 27th, and, no appearance having been entered, or plea, answer or demurrer filed, the comp'ainant may now enter, as of cours \ a decree pro confesso. Before the recent amendment of the eighteenth rule (see 97 U. S. viii.), no final decree could be taken until the first day of the next term, but now it may be done at any time after thirty days after the bill is taken pro con., but not at once, as asked for by the decree presented.